274 P.3d 311 (2012)
249 Or. App. 172
A.M.G., Petitioner-Respondent,
v.
Mable A. YOUNG, Respondent-Appellant.
181020709; A147188.
Court of Appeals of Oregon.
Submitted February 23, 2012.
Decided March 28, 2012.
George W. Kelly filed the brief for appellant.
David C. Force filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and HADLOCK, Judge.
PER CURIAM.
Respondent appeals a stalking protective order (SPO) that the trial court entered against her. A detailed recitation of the facts would not benefit the bench, the bar, or the public. On appeal, respondent contends that the record lacked sufficient evidence to establish an objectively reasonable basis for petitioner to have felt alarmed or coerced. We agree and, accordingly, reverse.
ORS 163.738(2)(a)(B) provides that a court may enter an SPO against a person if it finds by a preponderance of the evidence that

*312 "(i) The person intentionally, knowingly or recklessly engages in repeated and unwanted contact with the other person or a member of that person's immediate family or household thereby alarming or coercing the other person;
"(ii) It is objectively reasonable for a person in the victim's situation to have been alarmed or coerced by the contact; and
"(iii) The repeated and unwanted contact causes the victim reasonable apprehension regarding the personal safety of the victim or a member of the victim's immediate family or household."
The evidence submitted to the court was legally insufficient to establish the requisite objectively reasonable alarm on petitioner's part. Thus, the trial court erred in entering an SPO against respondent.
Reversed.